Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 08/11/2021, have been fully considered.
The objection of the instant specification has been withdrawn in view of the amendments filed 08/11/2021.

Claim Rejections - 35 USC § 103
Claims 13, 18-21 are rejected under 35 U.S.C. 103 as being anticipated by BITTERLICH et al. (DE 102012012663 A1, as cited in the IDS, translation of abstract provided by applicant, translation of description, obtained from ESPACENET, provided by Examiner) in view of KOETTING et al. (US 2012/0082880 A1) and LU et al. (CN 107293661A, as cited in the IDS, using US 2019/0131674 A1 as an English equivalent). 
Regarding claim 18, BITTERLICH teaches the heat exchanger structure is formed with one or more hollow channels (9) in one or more double walled sidewalls (7,9, Fig.9; [0035]).
Regarding claim 19, BITTERLICH teaches the material blank is folded to from the support tray (Figs. 1,8-10; [0035] ‘the trough 4 of the housing 1 is constructed in one piece from the wall structure and the floor structure; the examiner notes that in Fig. 9 the trough is bent upwards from the floor structure 6 to 7 forming the support tray or ‘trough’; both the floor structure 6 and the separating body 8 may be considered folded, in order to form, and/or including, channels 9 (See Figs. 1-3 and 9).
Regarding claim 20, BITTERLICH teaches the material blank is folded with the heat exchanger structure (9,6,8) to from the support tray with double walls (See Fig. 9; 6 including heat exchanger 9, folds upwards to from 7; 6 with 8 and 9 folds upwards as well [0030, 0035]).
Regarding claim 21, BITTERLICH teaches the heat exchanger structure (6,8,9) is mechanically connected to the support tray ([0030]; ‘force fit connection’, ‘by means of screws’, ‘pressed against the floor structure 6 by a connecting means’, ‘clip connection’).

Claims 18 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over BITTERLICH et al. (DE 102012012663 A1, in view of KOETTING et al. (US 2012/0082880 A1) and LU et al. (CN 107293661A, using US 2018/0131674 A1 as an English equivalent) as applied to claims 13 and 19 above, and further in view of BERNART et al. (DE 102016209853 A1, original document and translation of description provided by Examiner).
Regarding claim 13, BITTERLICH teaches a carrier (‘housing’ 1; [0028]) for supporting one or more battery modules (‘battery pack 2’, ‘battery cells 3’, ‘battery compartment 14’ [0028-0029]) comprising: a support tray (4, Figs.1-3; ‘trough’, ‘separating body 8’, ‘floor structure 6’) formed of a double-walled material blank (6, 8, 13, 14 [0015, 0029]), side walls (7, 15), hollow channels (9, ‘space 9 as a coolant line and heat exchanger’ [0030]; ‘intermediate space through which a coolant flows [0028]).
BITTERLICH is silent as to the hollow channels of the heat exchanger structure are of serpentine or helical or coil-like form, and wherein the double-walled material blank is a blank that is assembled using laser welding, soldering, or roller seam welding.
KOETTING teaches a battery cell assembly (Fig.1, 10) assembly including frame members (20,22), battery cells (30, 32) and a heat exchanger (40) configured to provide electrical power to a primary or auxiliary drive train of a vehicle [0019], the heat exchanger includes rectangular shaped sheet (50) [0022]; the sheet (50) is folded onto itself to define an interior region (51) for receiving fluid there in [0023]; KOETTING teaches a heat exchanger including a double walled base (70, 72, 100, 400, Figs. 3, 5-10) side walls  (‘outer edges’ 110, 112, 114 [0024]; ‘bent edge’ 56 [036]), a heat exchanger structure with hollow channels (51 [0023]) configured to allow a fluid to pass through to regulate a temperature of the one or more battery modules (Fig. 11, 962; [0039]); the hollow channels (51; fluid flows into the interior region 51 [0039])); serpentine form of flow (flow path 962, Fig. 11, [0039]), connection  methods ([0040]),; a heat exchanger that can be quickly manufactured [0040].
Therefore, it would have been obvious to one of ordinary skill in the art to have included a heat exchanger structure with serpentine shaped flow, as taught by KOETTING, in the assembly of BITTERHLICH, in order to obtain a heat exchanger with minimal manufacturing time.
BITTERLICH is silent as to a double walled tray base with a heat exchanger comprising hollow channels in serpentine form formed in the double-walled tray base.
LU teaches a battery assembly (Fig.1), a tray assembly (100) including a frame (110) and a bottom plate (120), the bottom plate includes first and second sub-bottom plates (121,122); flow channels (130) in a serpentine shape (Fig.3); the frame disposed around the bottom plate (abstract); the upper plate and lower plate may be connected through welding [0065]; battery assembly is not short circuited and used more safely (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a heat exchanger structure with a serpentine shaped flow channel, in a support tray of a battery assembly, as taught by LU in the battery carrier of BITTERLICH in order to prevent short circuit and improve safety.
BERNART teaches a lower shell for a battery housing for a motor vehicle [0001], the lower shell (100, Fig.1) has a rectangular trough or box (110) and four side walls (112), base plate (111), the side walls (112), a corner cap (150) inserted from the inside or put on from the outside [0028], the corner cap is glued to both adjacent side walls and spot welded [0028]; a lower shell for a battery housing that is easy to manufacture [0005]. BERNART teaches multiple connection methods are known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the multiple and alternative methods of connection of BERNART in the carrier or BITTERLICH to obtain a battery housing that is easy to manufacture.

Regarding claim 22, BITTERLICH is silent as to the material bonding of the angled joint plate to the side wall.
BERNART teaches a lower shell for a battery housing for a motor vehicle [0001], the lower shell (100, Fig.1) has a rectangular trough or box (110) and four side walls (112), base plate (111), the side walls (112), a corner cap (150) inserted from the inside or put on from the outside [0028], the corner cap is glued to both adjacent side walls and spot welded [0028]; a lower shell for a battery housing that is easy to manufacture [0005].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the glued corner cap of BERNART in the carrier or BITTERLICH to obtain a battery housing that is easy to manufacture.

Response to Arguments
The claim amendments filed 08/11/2021, have been fully considered.  A new ground(s) of rejection is made in view of the claim amendments filed 08/11/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHEADLE et al. (US 2019/0366876 A1); CHEADLE the hollow channels of the heat exchanger (Fig.1, item 10) structure are of serpentine or helical or coil-like form (Figure 1, item 58; [0076-0086]); optimal thermal management of rechargeable batteries [0002].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723